Title: From Elizabeth Smith Shaw Peabody to Thomas Boylston Adams, 14 March 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Thomas Boylston,Adams, Ann Frances Harrod



Atkinson March 14th. 1812

Often in this Vale of Tears, My Dear Nephew, & Niece, are we called to sympathize with each other, under the bereaving Dispensations of Heaven—It is the pleasing melancholly Office of Humanity, Friendship, & Affection. Yes! in affliction, I have experienced how grateful is the benign, interested aspect—how soothing to the swoln Heart, is the soft Eye of Pity, & the calm, gentle voice, of kind Condolance—Though deprived of affording you such Balm, yet do not think that because your Aunt, is so distant, that she does not feel for the fond Parents, & sheds the Tear of tender regret, particularly, for the loss which is sustained by the Nursing Mother—Her anguish is felt, & known only to a Mother—But poignant as this Trial is, she has much to calm, & ameliorate her Grief, when she considers that she early dedicated her Ofspring, to that Almighty Being, who gave—& that void of actual Sin, we trust her smiling Infant Cherub, is safely lodged in the Arms of infinite Mercy, who has said, “of such is the Kingdom of Heaven”—The Belief, that we have been made the humble Instrument, of adding to the celestial Choir, affords the sweetest Balm to our wounded Spirit—
“Then cease, fond Nature, dry thy Tears,
Religion points on high.” & teaches us that it is our Duty to improve both merciful, & particularly afflictive Dispensations, to some moral Purpose—It shews us the necessity of the Christian Graces, & Virtues being wrought into our Hearts, & of being shielded by this divine Armour, if we wish to enjoy Peace, & Contentment here, & Happiness in brighter Worlds—
You have many Sources my Niece, from whence the Christian can derive Fortitude, & Consolation.—A firm Reliance on the divine Attributes, a Trust, that the Sovereign Disposer adjusts every Event for our Good, stills every repining, tumoultous Thought—And you are happily surrounded with Friends, who can tenderly participate in your Sorrow—Your most affectionate Mother, was bereaved of Sons, & my Sister, of a sweet little Daughter, at the most interesting age of thirteen months, just as Reason was budding, & when her playful Innocence was most engaging, & “that Heaven an Infants Smile.” enchanted—& my Dear Niece, Mrs Foster, can count out Tear, for Tear—Nor have my other Relatives been spared—
“So fades the lovely blooming Flower,
Frail, smiling solace of an Hour!
So soon our transient Comforts fly,
And Pleasure only blooms to die.”
It is certainly some Consolation to know that our Friends, feel for us & be assured my Dear Niece, that yours here, bear a sympathetic part, & would gladly do all in their Power, to pour some healing Balm.—Permit me then, to wipe the falling Tear, by requesting you to look up, & behold the surviving dear Children that a gracious heavenly Father has still blessed you with—O do not fail to double to doubt your assiduity to those loved Objects, & train them to early Habits of Virtue—to love their Creator, & constant Benefactor—& with religious awe, keep sacred his Commandments—that we may all meet in those blissful Mansions, which He, who is the Believers Hope, has prepared—
With Sentiments of Esteem, & the most affectionate Regard, I am your truly / sympathizing Aunt, 
Elizabeth Peabody
PS— Mr Peabody, & my Daughter join with me in warmest wishes for your health & happiness—
I am ashamed of this writing & paper—Your Nephews are in fine Health—adieu

